Citation Nr: 1127061	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  10-17 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a low back disability.

2.  Whether new and material evidence has been received to reopen a service connection claim for a right hip disability.

3.  Whether new and material evidence has been received to reopen a service connection claim for a left hip disability.

4.  Whether new and material evidence has been received to reopen a service connection claim for a left knee disability.

5.  Entitlement to an increased disability evaluation for right knee arthritis, rated 20 percent disabling.  

6.  Entitlement to an increased disability evaluation for a right knee scar, rated 10 percent disabling.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1976 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and February 2009 decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.

The Board has jurisdiction over the Veteran's claim seeking entitlement to a TDIU, reasonably raised at his April 2011 Board hearing, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating). 

The Board acknowledges receipt the Veteran's May 2011 submission, which included multiple lay statements, relating to his low back, right hip, left hip, left knee and right knee claims.  These submissions were accompanied by a waiver of the Veteran's procedural right to initial review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the Board may properly consider these statements in the first instance and need not remand the claims as to allow the AOJ to consider the evidence in the first instance.  

In April 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding has been associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to (I) service connection for an acquired psychiatric disorder, to include as secondary to service-connected conditions, (II) an increased disability evaluation for right knee arthritis, rated 20 percent disabling, and (III) a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his April 2010 Board hearing, prior to promulgation of a Board decision, the Veteran indicated that he wished to withdraw his appeal seeking an increased disability evaluation for a right knee scar.  

2.  In a June 2002, the RO denied the Veteran's service connection claim for a left knee disability, notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.  

3.  In February 2003 and August 2004 rating decisions, the RO declined to reopen the Veteran's service connection claim for a left knee disability, and in relevant letters notified him of the respective determinations and of his appellate rights, but did not appeal either determination and the decisions became final.  

4.  In August 2004, the Veteran was notified of his appellate rights and the RO determination to deny his service connection claims for low back, right hip and left hip disabilities, but he did not appeal any of these determinations and the decision became final.  

5.  Evidence added to the record since the August 2004 rating decision relates to unestablished facts necessary to substantiate service connection claims for low back, right hip, left hip and left knee disabilities.  

6.  Resolving all doubt in the Veteran's favor, degenerative disc disease of the lumbar spine had its onset in service.

7.  Resolving all doubt in the Veteran's favor, degenerative joint disease of the right hip had its onset in service.

8.  Resolving all doubt in the Veteran's favor, degenerative joint disease of the left hip had its onset in service.

9.  Resolving all doubt in the Veteran's favor, degenerative joint disease of the left knee had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal, regarding the Veteran's claim seeking an increased disability evaluation for a right knee scar, rated 10 percent disabling, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Evidence added to the record, since the August 2004 RO rating decision relating to the service connection claim for a low back disability, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Evidence added to the record, since the August 2004 RO rating decision denying service connection for a right hip disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  Evidence added to the record, since the August 2004 RO rating decision denying service connection for a left hip disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  Evidence added to the record since the August 2004 RO rating decision, denying service connection for a left knee disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

6.  The criteria for entitlement to service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

7.  The criteria for entitlement to service connection for degenerative joint disease of the right hip have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

8.  The criteria for entitlement to service connection for degenerative joint disease of the left hip have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

9.  The criteria for entitlement to service connection for degenerative joint disease of the left knee have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Scar Claim

In February 2009, the RO among other things granted the Veteran's service connection claim for a right knee scar and assigned a noncompensable disability evaluation, effective October 30, 2008.  The Veteran filed a timely notice of disagreement (NOD), to include the initial disability evaluation assigned for his right knee scar.  Prior to the issuance of the March 2010 statement of the case (SOC), a July 2009 rating decision granted a 10 percent disability evaluation for the right knee scar, effective October 30, 2008.  The aforementioned SOC included the right knee scar claim and, on his April 2010 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran checked Box 9.A. on this form, indicating a desire to appeal all issues listed on the SOC.  Nonetheless, on this VA Form 9, the Veteran also indicated that he sought to withdraw the appeal related to his right knee scar.  

As recently held in Evans v. Shinseki, 24 Vet. App. 292 (2011), when a Veteran checks Box 9.A. on VA Form 9, all issues listed on the SOC are on appeal to the Board.  Id. at 298.  Be that as it may, a Veteran may limit an appeal as he wishes, and where he does so, the Board is without authority to adjudicate the claim.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  While the Veteran's statement on his April 2010 VA Form 9 alone may not sufficiently serve to withdraw the right knee scar claim, at his April 2011 Board hearing, the Veteran again expressed a desire to withdrawn any appeal related to this matter and such has been reduced to writing.  Board Hearing Trans., p. 2, Apr. 26, 2011.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal seeking an increased disability evaluation for a right knee scar.  Thus, no allegations of error of fact or law remain for appellate consideration, as to the aforementioned matter.  As such, this issue is dismissed.

Duties to Assist and Notify 

In this decision, the Board reopens and grants the Veteran's service connection claims for low back, right hip, left hip and left knee disabilities, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Applications to Reopen

The Veteran seeks to establish service connection for low back, right hip, left hip and left knee disabilities.  Although the RO declined to reopen the Veteran's respective claims, the Board must initially determine whether the Veteran has presented new and material evidence sufficient to reopen his claims because it relates to the Board's jurisdiction to adjudicate the merits of the claims.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

A June 2002 rating decision initially denied the Veteran's service connection claim for a left knee disability.  At this time, the evidence of record consisted of service treatment records, post-service medical records and statements from the Veteran.  Upon reviewing this evidence, the RO denied the claim, concluding there was no evidence of any relationship between any left knee condition and the Veteran's military service.  The Veteran was informed of this decision and of his appellate rights, but did not appeal this determination.  Thus, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.

A February 2003 rating decision declined to reopen the Veteran's service connection claim for a left knee disability.  At this time, the evidence of record consisted of the evidence of record at the time of the prior determination, additional post-service medical records and statements from the Veteran.  Based on this evidence, the RO declined to reopen the Veteran's service connection claim, finding that there continued to be no evidence of record suggesting a nexus between the left knee condition and military service.  The Veteran was informed of this decision and of his appellate rights, but did not appeal this determination.  Thus, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.

An August 2004 rating decision initially denied the Veteran's service connection claims for respective low back, left hip and right hip disabilities, as well as continued to decline to reopen his service connection claim for a left knee disability.  In making these determinations the RO considered the evidence detailed above and subsequently generated post-service medical records and statement from the Veteran.  Upon evaluating this evidence, the RO found (I) new and material evidence had not been received with respect to the left knee claim; (II) that there was no evidence the Veteran had a currently diagnosed low back disability; and (III) that there was no evidence any low back, right hip or left hip condition was related to the Veteran's military service.  The Veteran was informed of this decision and of his appellate rights, but did not appeal this determination.  Thus, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.

The August 2004 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen this claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record since the August 2004 RO decision.  The additional evidence includes both private and VA treatment records, multiple statements from those acquainted with the Veteran and additional statements from the Veteran, to include his April 2011 Board testimony related to the respective low back, right hip, left hip and left knee disabilities.  Significantly, statements from private physician M. Drakeford, M.D., dated in October 2008 and November 2009, indicate the Veteran has current a current chronic low back disability and suggesting respective low back, right hip, left hip and left knee disabilities may be related to a service-connected right knee disability.  Further, the Veteran's numerous statements, to include his recent Board testimony, suggest that symptoms associated with his low back, right hip, left hip and left knee had their onset in-service and persisted since separation.  The Veteran has now presented evidence related to previously unestablished necessary element of his respective claims (i.e. a currently diagnosed low back disability, and possible nexus opinion).  The Board finds the newly submitted documents to be new and material evidence, within the meaning of 38 C.F.R. § 3.156(a) and the respective service connection claims for low back, right hip, left hip and left knee disabilities are reopened.  

Service Connection Claim

As previously noted the Veteran seeks to establish service connection for low back, right hip, left hip and left knee disabilities.  Specifically, the Veteran maintains that he sustained a right knee injury in-service and provides and account of experiencing a persistent altered gait and continual low back, right hip, left hip and left knee symptoms (i.e. pain) since separation.  As such, the Veteran maintains that his low back, right hip, left hip and left knee disability are related to his period of military service and/or service-connected right knee disability and this forms the basis of the Veteran's respective service connection claims.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed .Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Initially, the Board finds sufficient evidence that the Veteran has diagnosed degenerative joint disease of the left knee, right hip, left hip and degenerative disc disease of the lumbar spine.  See VA Examination Rpt., Jan. 15, 2010.  As such, the analysis to follow will center on whether there is any relationship between the aforementioned conditions and the Veteran's active service or any service-connected disability.  

The Veteran's November 1975 enlistment and July 1978 separation examinations noted no clinical abnormalities associated with the Veteran's lower extremities or spine/musculoskeletal system.  However, service treatment records document multiple treatments related to low back symptoms, to include an April 1977 record indicating the Veteran's approximately 10 month history of relevant symptoms.  Further, September 1976 and October 1976 physical profile records indicate the Veteran's in-service activities were limited because of his low back symptoms.  Additionally, the Veteran's service treatment records, such as those dated in August 1976 and September 1976, document his multiple left hip and left leg treatment and symptoms.  

A December 2008 VA orthopedic consultation record documents the Veteran's treatment related to his left knee.  The VA physician, reported that the Veteran had a history of left leg problems when he was a child, and that surgical intervention was undertaken on his right knee to produce growth arrest; however, this surgery caused the left lower extremity to grow longer than the right lower extremity.  The examiner further recorded the Veteran's account of current symptoms and diagnosed bilateral knee chondrocalcinosis and severe degenerative joint disease of the left knee.  Ultimately, examiner opined the changes in the Veteran's left knee were due to chondrocalcinosis "a genetically inherited condition."  

Also of record are October 2008 and November 2009 statements from private physician, M. Drakeford, M.D.  Both statements confirm Dr. Drakeford's regular treatment of the Veteran's bilateral hip, bilateral knee and low back conditions.  Additionally, Dr. Drakeford characterizes the Veteran's service-connected right knee arthritis as "severe" and indicates that such condition likely contributed, if not caused, his currently diagnosed left knee, bilateral hip and low back conditions.  

The Veteran was provided a VA examination in January 2010.  During the examination, he reported the in-service onset of bilateral hip, left knee and low back symptoms shortly after sustaining a right knee injury.  The examiner noted the Veteran's relevant post-service medical history and current examination findings.  While confirming the presence of degenerative conditions associated with his low back, bilateral hips, and left knee, the examiner opined that these conditions were not likely related to the Veteran's period of military service or service-connected right knee condition.  In fact, the examiner stated that these conditions were likely secondary to chondrocalcinosis and congenital left leg discrepancy, which were both unrelated to military service, to include a right knee injury.  

In April 2011, the Veteran provided sworn Board testimony regarding his right hip, left hip and low back symptoms.  At this time, the Veteran testified that following a right knee surgery in-service he began to experience the onset of low back, right hip, left hip and left knee symptoms (i.e. pain) and that such persisted continuously since that time.  The Veteran further testified that he had not experienced symptoms associated with the respective areas prior to military service.  

Also of record are multiple lay statements submitted on the Veteran's behalf, to include an April 2011 statement from his mother that indicates he has continually reported low back, bilateral hip and bilateral knee pain since separation.  In a May 2011 statement, L. W., the Veteran's aunt, stated that prior to his military service and that he did not have any back, hip or knee symptoms, but since separation from service, he continually reported relevant symptomatology (i.e. pain).  An April 2011 statement, from J. B., provides a generally similar account of the Veteran's pre- and post-service account of symptoms.  

In addition to the evidence detailed above, many other relevant pieces of evidence, both medical and lay, have been associated with the claims folder.  Although the Board has not detailed each of these pieces of evidence, the evidence of record is generally consistent with the findings highlighted above and has been reviewed and considered, in evaluating the Veteran's claims.   

Merits

The Board finds that the Veteran's account of in-service trauma and continuous post-service symptomatology is competent and credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In reaching this determination, the Board notes that the Veteran's April 2011 Board testimony, regarding low back, right hip, left hip and left knee symptomatology, is generally consistent with relevant medical evidence generated solely for the purpose treatment, and other accounts provided to VA.  Further, multiple parties acquainted with the Veteran prior to service and since separation have provided independent statements that by-and-large do not vary with respect to the Veteran's pre- and post-service report of symptoms.  What is more, the Board finds that the Veteran's demeanor at his April 2011 hearing, to include the candor of his responses and demonstrated emotion, provides highly probative evidence as to his credibility on these matters.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding, that "[i]n the case of oral testimony, a hearing officer may properly consider the demeanor of the witness.").  These factors together make the Veteran's statements as to in-service trauma and continuous post-service symptomatology related to his low back, left hip, right hip and left knee competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the most probative medical evidence of record tends to support the Veteran's claims.  Significantly, the January 2010 VA examination opinion does not reflect adequate consideration of the Veteran's competent, credible and highly probative account of in- and post-service symptomatology.  The examiner attributes, at least in part, the Veteran's low back, bilateral hip and left knee conditions to chondrocalcinosis, stating the condition is "an independent systemic process completely unrelated to his right knee condition," but does not opine whether such condition had its onset in-service and/or was caused or aggravated by military service or any service-connected disorder.  Further, the examiner opines that the Veteran's congenital leg length discrepancy caused/contributed to the currently claimed low back, bilateral hip and left knee conditions; however, the Veteran may also establish service connection for these conditions if such conditions were aggravated by military service and the examiner provides no information related to this theory of entitlement.  Thus, the January 2010 VA examiner's medical reasoning and analysis is not adequate, limiting the probative value of the examiner's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Similarly, the December 2008 VA physician's opinion does reflect adequate consideration of the Veteran's relevant account of symptomatology.  Further, while attributing the Veteran's left knee condition to chondrocalcinosis and indicating the condition is congenital in nature, the VA physician provides no opinion addressing whether this condition was aggravated by military service, to include right knee trauma, or any service-connected condition, another basis to establish the claim.  What is more, the VA physician indicates that chondrocalcinosis is congenital, but the evidence of record suggests this may not be the case, to include the January 2010 VA examination report and statements of private physician M. Drakeford, M.D.  Accordingly, the Board finds that the December 2008 VA physician to be of limited probative value.  See Nieves-Rodriguez v. Peake; see also Coburn v. Nicholson, 19 Vet. App. 427 (2006).  

Conversely, the October 2008 and November 2009 statements of private physician M. Drakeford, M.D., provide highly probative evidence support the Veteran's service connection claims for low back, right hip, left hip and left knee conditions.  In isolation, Dr. Drakeford's status as the Veteran's treating physician accords his opinion no greater weight; nonetheless, because they provide positive opinions, addressing each of the aforementioned conditions, were based on (I) acceptance of the Veteran's competent and credible account of in-service injury and symptomatology, (II) consideration and analysis of pertinent medical evidence; and (III) the physician's medical expertise, the Board finds the opinion to have significant probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, supra.  Stated differently, the October 2008 and November 2009 opinions of Dr. Drakeford provide the most probative medical evidence with respect to the determinative matters at hand and weigh in favor of the Veteran's respective claims.  See Nieves-Rodriguez v. Peake.  

In sum, the evidence confirms the Veteran's diagnosis with respective (I) low back, (II) right hip, (III) left hip and (IV) left knee disorders and his in-service low back, left hip and left leg treatments.  He has also provided a competent and credible account of relevant symptomatology since service.  Moreover, the most probative medical evidence of record relates the Veteran's currently diagnosed (I) low back, (II) right hip, (III) left hip and (IV) left knee disorders to his military service and/or service-connected right knee disorder.  Therefore, the criteria to establish service connection for the respective conditions have been met.


ORDER

The appeal seeking entitlement to an increased disability evaluation for a right knee scar, rated 10 percent disabling, is dismissed.  

New and material evidence has been received to reopen a service connection claim for a low back disability, and the claim is granted to this extent.

New and material evidence has been received to reopen a service connection claim for a right hip disability, and the claim is granted to this extent.

New and material evidence has been received to reopen a service connection claim for a left hip disability, and the claim is granted to this extent.

New and material evidence has been received to reopen a service connection claim for a left knee disability, and the claim is granted to this extent.

Service connection for degenerative disc disease of the lumbar spine is granted.

Service connection for degenerative joint disease of the right hip is granted.

Service connection for degenerative joint disease of the left hip is granted.

Service connection for degenerative joint disease of the left knee is granted.  



REMAND

In his April 2010 Appeal to Board of Veterans' Appeals (VA Form 9) and at his April 2011 Board hearing, the Veteran reports that his right knee condition has worsened, since his most recent January 2010 VA examination.  As such, VA is required to afford him contemporaneous VA examination, to assess the current nature, extent and severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand his right knee claim.

In addition, the record suggests the Veteran likely receives regular treatment for his right knee.  However, relevant VA treatment records, dated since April 2009, and private treatment records, dated since November 2009, have not been associated with the claims folder.  Further, a September 2008 VA examination report indicates that the Veteran receives Social Security Administration (SSA) benefits, but the record does not reflect sufficient attempts to obtain these records.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason as well, the Board has no discretion and must remand the claim.

In light of Rice and the Board's remand of the claim for right knee arthritis, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Further, the Veteran's April 2011 Board testimony raised the issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected conditions; however, to date the Agency of Original Jurisdiction (AOJ) has not addressed this claim in the first instance.  Because the Board lacks jurisdiction to consider an issue raised by the record but not considered by the AOJ, such issue is normally referred to the AOJ for any and all appropriate action.  In this case, however, a favorable decision on the acquired psychiatric disorder claim would impact upon the Veteran's TDIU claim.  Indeed, if the AOJ determines that service connection for an acquired psychiatric disorder is, in fact, warranted this might serve as a basis to grant a TDIU.  Thus the Board finds that the question of entitlement to a TDIU that is presently on appeal is inextricably intertwined with the pending service connection claim for an acquired psychiatric disorder, to include as secondary to service-connected conditions; hence, the two the two issues should be considered together.  See Tyrues v. Shinseki.  Further, the AOJ must consider the service connection claim for an acquired psychiatric disorder in the first instance to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should undertake appropriate notification, development and adjudication efforts with respect to the Veteran's service connection claim for an acquired psychiatric disorder, to include as secondary to service-connected conditions.  

2.  The RO should provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a total disability rating based on individual unemployability (TDIU), and VA's and the Veteran's responsibilities to provide evidence and information in support of the claim, which has been raised by the record.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder.

3.  The RO should contact the Veteran, to ascertain any private physician(s) and/or facility(ies) where he received treatments and/or hospitalizations for any right knee condition, since November 2009, to include private physician M. Drakeford, M.D. and the private Palmetto Orthopaedic and Sports Medicine Center.  The RO should also request the Veteran identify any private physician(s) and/or facility(ies) he received any treatments and/or hospitalizations for any psychiatric condition.  Then undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

4.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's right knee condition, dated since April 2009.  The RO must also obtain all outstanding VA psychiatric treatment records.  Any negative response should be in writing, and associated with the claims folder.

5.  Request any records generated by the Social Security Administration in connection with any claim by the Veteran for disability benefits, to include any medical records, evaluations and/or determinations, and the records associated with the claims folder.  If the Veteran's Social Security Administration records are provided in CD-ROM/digital format, then the records must be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

6.  After associating the aforementioned development and adjudication has been completed, schedule the Veteran for an appropriate VA examination in order to determine the nature, extent, onset and etiology of any acquired psychiatric disorder.  The claims file should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner must record the full history of the claimed psychiatric condition, including the Veteran account of symptomatology.  

The examiner should diagnose any current acquired psychiatric disorder(s), if any is present.  Then the examiner must state if it is at least as likely as not that any diagnosed condition(s) (a) is related to the Veteran's military service; (b) had its onset in-service; and (c) was caused or aggravated, at least in part, by one or more of the Veteran's service-connected disabilities, to include the aggregate impact of his service-connected low back, right hip, left hip, left knee, right knee and right knee scar conditions.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  All provided opinions should be supported by a clearly stated rationale.  All necessary studies should be performed, and all findings reported in detail.

7.  After associating the aforementioned development and adjudication has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his right knee disability.  The claims file must be made available to and reviewed by the examiner with such review noted in the examination report.  The examiner shall record the full history of the disorder, including the Veteran's account of symptomatology and the relevant medical evidence of record.  

Thereafter, the examiner must perform appropriate range of motion testing, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any knee and hip instability, subluxation or locking.  

Then, the examiner should opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's respectively service-connected conditions, alone or together, render him unable to secure or follow substantially gainful occupation.  

All necessary tests and studies should be conducted and associated with the claims file.  A complete rationale for any opinion expressed shall be provided.

8.  Then adjudicate the Veteran's claim of service connection for psychiatric disability, to include on a secondary basis.  Then readjudicate the matters on appeal, to include this issue of a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


